          ADVERSARY PROCEEDING COVER SHEET                                                         ADVERSARY PROCEEDING NUMBER
                                                                                                   (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                         DEFENDANTS
Svetlanna Kravtchouk                                                               Edward Sorokine

ATTORNEYS (Firm Name, Address, and Telephone No.)                                  ATTORNEYS (If Known)
Ott Law Firm                                                                        James Day
3407 S. Jefferson Avenue                                                            13321 N Outer 40 Rd #600,
St. Louis, MO 63118                                                                 Chesterfield, MO 63017


PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor    □ Other
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
 Action lies under 523(a)2,4 and 6 for determination of non-dischargability of debt because
 debt was obtained fraudulently and under 523(a)3 because debt was not disclosed.

                                                                       NATURE OF SUIT
         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□                                                                                  □
     FRBP 7001(1) – Recovery of Money/Property                                     FRBP 7001(6) – Dischargeability (continued)
     11-Recovery of money/property - §542 turnover of property                        61-Dischargeability - §523(a)(5), domestic support
□    12-Recovery of money/property - §547 preference                               □    68-Dischargeability - §523(a)(6), willful and malicious injury
□    13-Recovery of money/property - §548 fraudulent transfer                      □    63-Dischargeability - §523(a)(8), student loan
□    14-Recovery of money/property - other                                         □    64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                           (other than domestic support)

□
     FRBP 7001(2) – Validity, Priority or Extent of Lien
     21-Validity, priority or extent of lien or other interest in property
                                                                                   □X   65-Dischargeability - other



                                                                                   □
                                                                                   FRBP 7001(7) – Injunctive Relief

□
     FRBP 7001(3) – Approval of Sale of Property                                      71-Injunctive relief – imposition of stay
     31-Approval of sale of property of estate and of a co-owner - §363(h)         □    72-Injunctive relief – other


□
     FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                   □
                                                                                   FRBP 7001(8) Subordination of Claim or Interest
     41-Objection / revocation of discharge - §727(c),(d),(e)
                                                                                      81-Subordination of claim or interest


□
     FRBP 7001(5) – Revocation of Confirmation
                                                                                   □
                                                                                   FRBP 7001(9) Declaratory Judgment
     51-Revocation of confirmation
                                                                                      91-Declaratory judgment


□
     FRBP 7001(6) – Dischargeability
                                                                                   □
                                                                                   FRBP 7001(10) Determination of Removed Action
     66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
□
X    62-Dischargeability - §523(a)(2), false pretenses, false representation,
                                                                                      01-Determination of removed claim or cause

         actual fraud
□                                                                                  □
                                                                                   Other
 X
     67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny       SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                        (continued next column)                                    □    02-Other (e.g. other actions that would have been brought in state court
                                                                                            if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                     □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                   Demand $ 300000
Other Relief Sought
Declaratory judgment indicating that the debt is not discharged

                                                                                                                 (L.F. 18 Rev. 06/08)

                                                                                                                                         (L.F. 18 Rev. 12/07)
              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
Edward Sorokine                                                        09-40396
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE

                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Joseph Ott




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
 5.25.21                                                              /s/ Joseph Ott




                                                        INSTRUCTIONS

           The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 104, the Adversary Proceeding Cover
 Sheet. When completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs
 the information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.


                                                                                                 (L.F. 18 Rev. 06/08)

                                                                                                   (L.F. 18 Rev. 12/07)
